Citation Nr: 9929126	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-03 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased evaluation for degenerative 
joint disease, lumbar spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1996.  This appeal arises from a May 1997 rating 
decision of the Department of Veterans Affairs (VA), Seattle, 
Washington, regional office (RO).  

The veteran's representative has raised the issue of 
entitlement to service connection for depression as secondary 
to service connected disabilities.  That issue is referred to 
the RO for initial adjudication.  The Board of Veterans' 
Appeals (Board) will consider the properly appealed claim for 
service connection for depression on a direct basis.


FINDINGS OF FACT

1.  The objective medical evidence shows no current diagnosis 
of a psychiatric disorder; the veteran's major depressive 
episode during service resolved prior to separation from 
service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for 
depression is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  

4.  The veteran's low back disorder has been manifested since 
October 1, 1996, by complaints of pain and no more than 
slight limitation of motion, but there is no objective 
evidence of neurological involvement or muscle spasm shown on 
examination.

5.  The medical evidence of record since October 1, 1996, 
does not indicate that the veteran ever had an incapacitating 
episode of sinusitis or that he experienced three to six non-
incapacitating episodes per year characterized by symptoms 
that included purulent discharge or crusting.  His sinusitis 
is currently described as asymptomatic, and the sinus 
pathology shown by X-ray in January 1997 was shown to have 
resolved on the April 1998 X-ray.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for depression.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine, since 
October 1, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 5292, 5293, 5295 
(1998).

3.  The criteria for a compensable evaluation for sinusitis, 
since October 1, 1996, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 6513 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection: Depression

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for depression, the Board concludes 
that the veteran's claim for service connection for that 
condition is not well grounded.

The service medical records show that in early 1995 the 
veteran received marital counseling.  He was noted to have 
depressive symptoms, and in May 1995 he was diagnosed with a 
major depressive episode and phase of life problem.  He was 
counseled and given medication.  In January 1996, the veteran 
was noted to be doing well.  The diagnosis was major 
depressive episode, with anxiety, resolved.  The service 
separation examination in April 1996 noted that the veteran 
had been treated for depression, and that it had resolved.  

On VA examinations in January 1997 and April 1998, the 
veteran denied depressive symptoms, and the examiner 
described him as euthymic.  Both examinations found no 
psychiatric diagnosis appropriate.  

The objective medical evidence shows no current psychiatric 
diagnosis.  The veteran's major depressive episode during 
service appears to have resolved prior to his discharge.  The 
veteran's lay statements to the effect that he has chronic 
depression which began during service are not supported by 
objective medical evidence and are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  His own statements as to 
medical diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic 
psychiatric disability that originated during service.  Based 
upon the foregoing, the Board concludes that he has failed to 
meet his initial burden of presenting evidence that his claim 
for service connection for that disability is plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, the claim is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, the Board notes that a 
recent decision of the United States Court of Appeals for 
Veterans Affairs (Court) determined that the cited provisions 
were not substantive but merely interpretive rules.  Morton 
v. West, 12 Vet. App. 477 (1999).

Increased Ratings Issues

The veteran's claims for increased evaluations are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
All relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  

Lumbar Spine Disorder

The veteran was treated for low back pain and lumbar strain 
during service.  Service connection was granted for 
degenerative joint disease, lumbosacral spine, in May 1997.  
A noncompensable evaluation was assigned from October 1, 
1996.  A June 1998 rating decision increased the evaluation 
to 10 percent, from October 1, 1996.  The veteran contends 
that he is entitled to a higher evaluation.

The veteran's lower back disorder is rated under codes 5010 
and 5292.  Under code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation, and moderate limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. Part 4, Code 5292 (1998).  
Under code 5010, when the limitation of motion of the 
specific joint involved is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added.  38 C.F.R. Part 4, Code 5010 (1998).  
Under code 5295, a 10 percent evaluation requires 
characteristic pain on motion, and a 20 percent evaluation 
requires muscle spasm on extreme forward bending and loss of 
lateral spine motion.  38 C.F.R. Part 4, Code 5295 (1998).  

A VA examination was conducted in February 1997.  The veteran 
reported occasional low back pain.  He used a back brace.  
The veteran stated that he had decreased endurance at his job 
in a drugstore due to his back pain.  He reported that 
exercise and shoveling would lead to pain.  The veteran 
reported decreased strength and lifting capacity, but stated 
that these had not led to any major loss of productivity.  He 
denied sciatic-type pain.  He indicated that bending and 
prolonged standing tended to increase the pain, as did 
exercise and overuse.  Rest and Tylenol relieved the pain.  
On examination, the veteran had normal posture and gait.  
Range of motion of the low back included flexion from 0 to 
100 degrees, extension from 0 to 40 degrees, right and left 
rotation of 0 to 20 degrees, and right and left lateral bends 
of 0 to 40 degrees.  Straight leg raising was to 80 degrees 
and negative bilaterally.  There was no evidence of sciatica 
or tenderness over the low back or coccyx area.  X-rays 
showed mild distal lumbar spondylosis with mild endplate 
spurring involving the distal lumbar spine, and mild rotary 
scoliosis.  The diagnosis was history of low back pain 
consistent with low back strain; no evidence of sciatica; the 
X-rays did demonstrate mild distal lumbar spondylosis.  

The most recent VA examination was conducted in April 1998.  
The veteran reported that any lifting without his back brace 
caused pain the next day.  The pain was described as 
intermittent except during its occurrence, when it was 
constant.  The veteran rated the pain as a 4 or 5 out of 10.  
The veteran worked as a floor supervisor at a drugstore, and 
had to lift and move things quite a bit.  He did not use any 
medications for this disability.  The veteran denied any 
bowel or bladder dysfunction, but noted that coughing or 
sneezing hard increased the back pain.  The veteran noted 
that the pain was in the lower back and non-radiating.  
Lifting and prolonged standing increased the pain, while heat 
and sitting with a heating pad decreased it.  On examination, 
there was full active range of motion, with normal curvature 
of the spine.  There was no spinal tenderness.  Straight leg 
raising was from 0 to 110 degrees bilaterally, with no pain 
in the back.  Range of motion of the back included flexion 
from 0 to 95 degrees, with slight painful recovery, finger 
tips seven centimeters from the floor; extension from 0 to 20 
degrees without discomfort; right and left rotation of 0 to 
35 degrees without discomfort; and right and left lateral 
bends of 0 to 40 degrees without discomfort.  Neurologic 
testing was normal.  The diagnosis was degenerative joint 
disease of the lumbosacral spine.  X-rays showed mild 
degenerative disk disease which was perhaps slightly 
progressed since the January 1997 film.  There was less 
sacroiliac joint sclerosis which was likely degenerative.

The VA examination findings in 1997 and 1998 indicate that 
the veteran has no more than slight, if any, limitation of 
lumbar spine motion, with slight pain noted on recovery.  The 
absence of moderate limitation of motion precludes a higher 
evaluation under code 5292.  38 C.F.R. Part 4, Code 5292 
(1998).  There is no neurological involvement, swelling, or 
muscle spasm.  Without objective evidence of muscle spasm or 
loss of lateral spine motion, there is no basis for a higher 
evaluation under code 5295.  38 C.F.R. Part 4, Code 5295 
(1998).  Similarly, there is no neurological involvement or 
muscle spasm which would support a higher evaluation under 
code 5293.  38 C.F.R. Part 4, Code 5293 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 4.45 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board has 
to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1998), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1998).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  The VA examinations noted only slight pain on 
recovery from flexion, otherwise pain-free range of lumbar 
spine motion.  While the appellant has reported complaints of 
pain, these complaints of pain do not warrant a rating in 
excess of the currently assigned 10 percent under 38 C.F.R. 
§§ 4.40 and 4.45 because a preponderance of the medical 
evidence does not substantiate additional range-of-motion 
loss in the lumbar spine, due to pain attributable to the 
service-connected arthritis, on use or during flare-ups, or 
due to weakened movement, excess fatigability, or 
incoordination.  Given the medical findings of record which 
do not reflect range of motion deficits that come close to 
the requirements for ratings in excess of those found above, 
the Board finds that a preponderance of the evidence is 
against a finding of "additional functional loss" due to 
limitation of motion in the lumbar spine caused by pain 
complaints.

Accordingly, the Board has determined that the veteran is not 
entitled to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine at any 
time since October 1, 1996.  In this regard, see Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  The 
facts in this case do not raise a reasonable doubt which 
could be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

Sinusitis

The veteran was treated during service for allergies and 
upper respiratory problems.  The separation examination noted 
a history of sinusitis.  Service connection for sinusitis was 
granted by rating decision dated in May 1997.  A 
noncompensable evaluation was assigned from October 1, 1996.  
The veteran contends that he is entitled to a compensable 
evaluation.  

The veteran's sinusitis is evaluated under code 6513.  Under 
that code, a noncompensable evaluation is assigned where the 
disorder is detected by x-ray only.  The next higher or 10 
percent evaluation may be assigned for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  The next higher or 30 percent rating 
may be assigned for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
highest or 50 percent rating may be assigned following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1998).  A note following the revised criteria provides that 
"[a]n incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician."

A VA examination was conducted in February 1997.  The veteran 
reported sinusitis which was present all the time.  He 
complained of increased nasal congestion at night, improved 
with 12 hour nasal spray.  The veteran reported no headaches, 
and usually no crusting, discharge or scabbing in the nose.  
His sinusitis really did not have any adverse effect on his 
work.  The veteran denied previous surgery.  On examination, 
the nose, sinuses, mouth and throat were normal.  There was 
no sinus tenderness.  X-rays showed chronic ethmoid maxillary 
sinusitis with no fluid level, filling defect, or destructive 
air change.  There was mucoperiosteal thickening in the 
maxillary sinuses, and partial opacification of the ethmoid 
air cells.  

The most recent VA examination was conducted in April 1998.  
The veteran stated that every night he had problems breathing 
through his nose, which he described as plugged up.  He used 
a normal saline nasal spray to clear it enough to sleep.  He 
occasionally awoke with a stuffy nose in the morning, but was 
usually able to breathe without difficulty upon awakening.  
The veteran denied any treatment for his sinusitis since the 
last VA examination.  On examination, there was no frontal, 
maxillary or mastoid sinusitis on palpation or percussion.  
The sinuses did transilluminate.  The nose was patent 
bilaterally.  The nasal mucosa on the left was slightly boggy 
in appearance, and the right was clear.  The mucosa was pink 
and without discharge.  X-rays showed the sinuses to be well 
aerated; there was no evidence of effusion, thickening of the 
mucoperiosteum, or bone erosion.  The impression was normal 
exam, negative paranasal sinuses.  The examiner noted that 
the sinusitis shown on the January 1997 X-ray findings had 
apparently resolved.

The medical records provide no evidence that the veteran ever 
had an incapacitating episode of sinusitis, as such an 
episode is defined in the Note following the rating criteria 
in the Schedule or that the veteran experienced three to six 
non-incapacitating episodes per year characterized by 
symptoms that included purulent discharge or crusting.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (1998).  His sinusitis is 
currently described as asymptomatic, and even the sinus 
pathology shown by X-ray in January 1997 has since resolved.  

Accordingly, the Board has determined that the veteran is not 
entitled to a compensable evaluation for sinusitis at any 
time since October 1, 1996.  See Fenderson, supra.  The facts 
in this case do not raise a reasonable doubt which could be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).

Extra-Schedular Consideration

The schedular evaluations are adequate to compensate the 
veteran's service connected back and sinus disabilities.  
This is not an exceptional case where the schedular 
evaluations are shown to be inadequate.  It does not present 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards; the 
veteran continues to work full-time, and he receives no 
treatment for the service connected disabilities.  38 C.F.R. 
§ 3.321(b)(1) (1998).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

